Case: 21-50743   Document: 00516211775   Page: 1   Date Filed: 02/22/2022




          United States Court of Appeals
               for the Fifth Circuit                       United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                           February 22, 2022
                            No. 21-50743
                                                             Lyle W. Cayce
                          Summary Calendar                        Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Juan Felix-Andrez,

                                               Defendant—Appellant,

                        consolidated with
                         ______________

                            No. 21-50757
                          ______________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Juan Felix-Andres,

                                               Defendant—Appellant.
Case: 21-50743        Document: 00516211775              Page: 2      Date Filed: 02/22/2022

                                         No. 21-50743
                                       c/w No. 21-50757


                    Appeals from the United States District Court
                         for the Western District of Texas
                              USDC No. 4:21-CR-135-1
                              USDC No. 4:21-CR-386-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
           In this consolidated appeal, Juan Felix-Andrez 1 challenges the
   sentence imposed following his guilty plea conviction for illegal reentry into
   the United States after removal, see 8 U.S.C. § 1326(a), (b)(2), and a separate
   judgment revoking the supervised release term imposed in an earlier case, see
   18 U.S.C. § 3583(e). Because he does not address, in his appellate brief, the
   validity of the revocation or the revocation sentence, Felix-Andrez has
   abandoned any challenge to the revocation judgment. See Yohey v. Collins,
   985 F.2d 222, 224-25 (5th Cir. 1993).
           Felix-Andrez argues for the first time on appeal that the enhancement
   of his illegal reentry sentence pursuant to § 1326(b)(2) was unconstitutional
   because the fact of his prior conviction was not charged in his indictment or
   proved to a jury beyond a reasonable doubt. He concedes that this argument
   is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but
   he wishes to preserve the issue for further review. The Government has filed




           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             The district court in the matter underlying No. 21-50757 uses the name “Juan
   Felix-Andrez,” but lists as an alias the name “Juan Felix-Andres,” which the district court
   uses in the judgment in the matter underlying No. 21-50743. We use “Juan Felix-Andrez”
   here, as the parties have done.




                                               2
Case: 21-50743       Document: 00516211775         Page: 3   Date Filed: 02/22/2022




                                      No. 21-50743
                                    c/w No. 21-50757
   an unopposed motion for summary affirmance or, in the alternative, a motion
   for an extension of time to file a brief.
          We conclude that Felix-Andrez’s concession of foreclosure is correct,
   and summary affirmance is appropriate. See United States v. Pervis, 937 F.3d
   546, 553-54 (5th Cir. 2019); Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969).
          The Government’s motion for summary affirmance is GRANTED,
   the Government’s alternative motion for an extension of time to file a brief is
   DENIED, and the judgments of the district court are AFFIRMED.




                                               3